Citation Nr: 9911570	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for the residuals of a 
thyroidectomy.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
July 16 to November 4, 1986, and active military service from 
April 1992 to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for residuals of a thyroidectomy, 
hypertension, and a cervical spine disorder.  The veteran 
duly appealed the RO's determination and in March 1996, he 
testified at a Board hearing at the RO.

In May 1996, the Board remanded this matter for additional 
development of the evidence.  While the case was in remand 
status, by January 1999 decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and assigned it a 20 percent rating, effective from 
January 20, 1993.  The Board finds that the grant of service 
connection for this disability constitutes a full award of 
the benefit sought on appeal.  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date, these 
issues are not currently in appellate status.  Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
residuals of a thyroidectomy has been obtained by the RO.

2.  A thyroid nodule, requiring a left lobe thyroidectomy, 
was first discovered during the veteran's second period of 
active service.

3.  The record does not contain clear and unmistakable 
evidence that the veteran's thyroid disorder preexisted his 
second period of active service.

4.  Competent evidence showing current medical findings of 
hypertension has not been presented.


CONCLUSIONS OF LAW

1.  Residuals of a thyroidectomy were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1998).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that in March 1986, the veteran 
was examined for purposes of enlistment in the U.S. Army 
Reserve.  On a report of medical history, he denied previous 
thyroid trouble or high blood pressure.  On examination, his 
heart, vascular system, neck, throat, and endocrine system 
were normal.  A blood pressure reading of 124/82 was 
recorded.  

Service medical records corresponding to the veteran's period 
of active duty for training show that in October 1986, he 
sought treatment for a sore throat.  Examination showed that 
the veteran's throat was red and the anterior nodes were 
swollen.  The assessment was possible strep throat and 
antibiotics were prescribed.  

On November 4, 1986, the veteran was relieved from active 
duty for training, apparently due to difficulties in 
understanding the English language, and was assigned to the 
Army Inactive Ready Reserve.  An additional service medical 
record shows that on November 8, 1986, he sought treatment 
for headaches.  On examination, a blood pressure reading of 
140/90 was recorded.  The assessment was headache and the 
examiner recommended pain medication.  

In February 1990, the veteran underwent quadrennial 
examination for purposes of the Army Individual Ready 
Reserve.  He again denied high blood pressure and thyroid 
trouble.  Physical examination showed that his heart, 
vascular system, neck, throat, and endocrine system were 
normal.  A blood pressure reading of 157/105 was recorded.  
On a report of medical history, he denied previous thyroid 
trouble or high blood pressure.  

In April 1990, the veteran was examined for purposes of 
enlistment in the Army National Guard.  The report of 
examination is negative for pertinent complaints or 
abnormalities.  The veteran denied thyroid trouble and high 
or low blood pressure.  On physical examination, a blood 
pressure reading of 134/84 was recorded.  The heart, vascular 
system, and endocrine system were found to be normal.  The 
veteran's throat was also normal, other than evidence of a 
previous tonsillectomy and adenoidectomy.  

A private medical record from the Kaiser Permanente Medical 
Group shows that in March 1992, the veteran sought treatment 
for a rash on his face after reportedly being exposed to 
poison oak; a blood pressure reading of 141/99 was recorded.

Service medical records corresponding to the veteran's second 
period of active duty (from April 8, 1992 to January 19, 
1993) show that on April 13, 1992, he sought treatment for 
left shoulder pain.  On examination, a blood pressure reading 
of 151/93 was recorded.  A three-day blood pressure check was 
ordered and showed the following:  148/100 (a.m.) and 160/100 
(p.m.) on April 14; 154/102 (a.m.) and 144/98 (p.m.) on April 
15; and 150/108 (a.m.) and 156/104 (p.m.) on April 16.  The 
preliminary diagnosis was questionable essential hypertension 
and the veteran was referred to the Internal Medicine Clinic.  
On further examination there the following day, the veteran's 
lungs were clear to auscultation, his heart had regular 
rhythm and rate, his pulse was strong, and the cranial nerves 
were intact.  A blood pressure reading of 140/80 was 
recorded.  The assessment was rule out hypertension and the 
veteran was scheduled for additional testing.

Later that month, the veteran again sought treatment for left 
shoulder and cervical pain radiating to the lower 
extremities.  A blood pressure reading of 132/80 was 
recorded.  X-ray examination showed disc space narrowing at 
C5-6 and the veteran was referred for an MRI examination.  

An MRI examination performed in April 1992 revealed foraminal 
stenosis at C4-5, as well as incidental findings of a mass in 
the left neck, consistent with a goiter.  The veteran was 
evaluated later that month in connection with these 
incidental thyroid findings.  He denied noticing any symptoms 
of hyperthyroidism.  Physical examination showed a very large 
goiter on the left side of the neck with a nodular feel.  A 
thyroid scan was performed, which revealed a 1.5 centimeter 
cold nodule of the left.  Fine needle aspiration biopsy 
showed the mass to be a follicular neoplasm.  Because the 
pathologic type of the nodule could not be identified, the 
examiner concluded that the veteran was at high risk for 
follicular carcinoma and surgery was recommended.  

Private treatment records from Kaiser Medical Group show that 
in June 1992, the veteran sought a second opinion regarding 
the recommended surgical treatment for his thyroid nodule.  
Examination of the veteran's neck showed a three to four 
centimeter firm nodule in the left lobe of the thyroid.  The 
impression was left thyroid neoplasm and the private examiner 
recommended a thyroidectomy as advised by military 
physicians.  These private records also show that a blood 
pressure reading of 110/90 was recorded at the time of 
examination and the veteran was advised to follow-up with a 
hypertension screening.  

In August 1992, the veteran was hospitalized for a left lobe 
thyroidectomy.  On admission, a history of hypertension was 
noted.  A review of systems was negative for any symptoms of 
hypo or hyperthyroidism and the veteran denied a history of 
abnormal lumps or masses.  A blood pressure reading of 134/70 
was recorded and a preoperative chest X-ray showed a normal 
heart.  A left thyroid lobectomy and isthmectomy was 
performed and the veteran's post-operative course was 
uneventful.  The diagnoses on discharge included left lobe 
nodule with pathology pending.  On follow-up examination in 
August 1992, the veteran was "doing well;" Synthroid was 
prescribed 

A subsequent August 1992 pathology report showed that the 
nodule was benign.  Incidental findings of papillary 
microcarcinoma, occult were noted.  The pathologist indicated 
that although the papillary carcinoma appeared to be totally 
encapsulated, it was possible that some of the carcinoma may 
still be in the region of the isthmus.  He noted that there 
was a low incident of metastases associated with papillary 
microcarcinoma and recommended further work-up.

Additional records from Kaiser Medical Group show that in 
August 1992, the veteran was seen for a blood pressure check.  
He reported that his left thyroid lobe had been removed 
earlier that month and that he was taking Synthroid.  On 
examination, a blood pressure reading of 120/84 was recorded.  
The assessment was normal blood pressure.  In December 1992, 
the veteran was seen in the emergency room after he was 
involved in a motor vehicle accident.  On admission, a blood 
pressure reading of 137/102 was recorded.  The impression was 
multiple minor soft tissue injuries.

On a September 1992 report of medical history completed in 
conjunction with his military separation medical examination, 
the veteran reported numerous disorders, including high or 
low blood pressure.  He indicated that he did not know if he 
had thyroid trouble.

A September 1992 Medical Board report notes the following 
diagnoses:  left lobe nodule (thyroid), status post 
thyroidectomy, hypertension, and history of left shoulder and 
arm pain.  With respect to the thyroid disorder, the 
approximate date of origin was noted to be 3 August 1992.  
The approximate date of origin of the veteran's hypertension 
was unknown, and the date of origin of his left shoulder and 
arm pain was 1989.  

The December 1992 Physical Evaluation Board (PEB) report 
shows that the veteran was discharged from duty due to left 
shoulder and arm pain with demonstrated cervical 
radiculopathy.  The PEB found that this disability had been 
incurred in the line of duty.  Hypertension was not noted.  
The veteran was discharged in January 1993 due to physical 
disability.  Later that month, his claim for VA compensation 
benefits was received at the RO.  

Post-service treatment records show that at a March 1993 VA 
medical examination, the veteran reported a history of a 
thyroidectomy and indicated that he was currently taking 
Synthroid.  He also reported that hypertension had been first 
noted in 1992 and that he was currently watching his diet.  
He denied eye, kidney, and heart problems.  On examination, 
the veteran's cardiovascular system was found to be normal.  
His heart had regular rhythm and rate, and there was no 
evidence of a murmur or gallop.  A sitting blood pressure 
reading of 135/80 was recorded.  The veteran's recumbent 
blood pressure was 144/78 and his standing blood pressure was 
141/83.  Examination of the endocrine system showed no 
palpable masses.  Laboratory tests were within normal limits.  
The diagnoses included status post thyroidectomy, clinically 
euthyroid on replacement, and prior hypertensive blood 
pressure readings, currently normal, never treated with 
medication.

In November 1995, the RO forwarded the veteran's claims 
folder to a VA oncologist for an opinion as to whether it was 
at least as likely as not that the veteran's post-operative 
papillary microcarcinoma of the left thyroid lobe had its 
onset in service.  After reviewing the veteran's claims 
folder and consulting three medical treatises, the oncologist 
indicated that it was "very likely" that the veteran's 
carcinoma had its onset prior to entering active duty in 
April 1992.  In providing a rationale for his opinion, he 
noted that the medical treatises he had consulted all 
indicated that thyroid tumors such as the veteran's were slow 
growing and that they could exist for decades with no 
symptoms.  This literature also reportedly indicated that 
there were frequently microcarcinomas found at autopsy.

In March 1996, the veteran testified at a Board hearing at 
the RO.  He explained that shortly after beginning basic 
training, he developed severe pain in his neck and shoulder 
for which he sought treatment.  The veteran testified that he 
underwent an MRI in connection with these complaints which 
revealed incidental findings of a thyroid problem.  He stated 
that prior to that time, he had been completely asymptomatic 
and had been unaware of any thyroid problem.  He also stated 
that during his period of active duty, he had been monitored 
for high blood pressure.  He indicated that his blood 
pressure readings had decreased since his thyroidectomy, 
although they were still borderline with diastolic readings 
in the low nineties.  The veteran testified that he did not 
take medication to control his blood pressure, but that he 
watched his diet.  He denied experiencing symptoms of 
hypertension prior to his active service.

VA outpatient treatment records for the period of February 
1993 to August 1996 were obtained by the RO and show that the 
veteran was followed on a regular basis for papillary 
microcarcinoma of the thyroid, status post thyroidectomy.  On 
initial evaluation in January 1993, a blood pressure reading 
of 130/86 was recorded and the assessments included status 
post thyroidectomy.  On examination in March 1993, a blood 
pressure reading of 120/80 was recorded; the assessments 
included hypothyroidism.  In June 1993, the veteran's blood 
pressure was 130/88 and the assessment was hypothyroidism, 
secondary to thyroidectomy.  In October 1993, a blood 
pressure reading of 98/50 was recorded and the veteran was 
determined to be euthyroid.  In January 1994, his blood 
pressure was 130/80 and the assessment was euthyroid on 
replacement.  On routine examinations in April, August, and 
November 1994, the veteran's blood pressure was 120/80 and 
the assessment was euthyroid.  In May 1995, the veteran 
reported that he felt well; examination showed no nodules in 
the neck.  A blood pressure reading of 146/85 was recorded 
and the assessment was clinically euthyroid.  In January 
1996, he again indicated that he was generally doing well.  
He was found to be clinically euthyroid; a blood pressure 
reading of 130/80 was recorded.  On examination in May 1996, 
a blood pressure reading of 152/88 was recorded and it was 
noted that the veteran might have a questionable new thyroid 
nodule.  None of these VA treatment records contains a 
diagnosis of hypertension.

Records from Kaiser Permanente Medical Group for the period 
of January 1993 to January 1997 were also obtained by the RO 
and show that the veteran was seen during this period for 
various complaints.  In January 1993, his blood pressure was 
150/88.  In February 1993, his blood pressure tested in the 
left arm was 140/90 and in the right it was 130/80.  On 
complete physical examination in October 1995, his blood 
pressure tested in the left arm was 120/90 and in the right 
it was 118/86.  The veteran reported that he had borderline 
hypertension; he stated that his systolic pressure ranged 
from 120 to 150 and that his diastolic pressure ranged from 
70 to 90.  The pertinent assessment was history of borderline 
hypertension, normal now.  The examiner recommended that the 
veteran continue to monitor his blood pressure and follow a 
healthful lifestyle.  In June 1996, he reported a history of 
thyroid cancer and indicated that he had been followed by VA 
for this condition; however, he indicated that he wanted to 
transfer his care to Kaiser.  Physical examination was 
negative and the veteran's blood pressure was 136/84.  The 
impression was no thyroid cancer.  In August 1996, he was 
afforded an endocrine consultation.  Examination showed that 
his blood pressure was 140/90.  An ultrasound of the thyroid 
showed two small nodules on the right lobe.  The examiner 
indicated that she had a long discussion with the veteran 
regarding his microscopic papillary carcinoma; she advised 
the veteran that such carcinoma was found in 15 percent of 
all autopsies and did not affect the lives of most people.  

Records from a private chiropractor for the period of 
February 1997 to November 1998 were also obtained by the RO.  
These records show that on initial evaluation in February 
1997, the veteran reported a history of high blood pressure, 
but indicated that he was okay now with decreased sodium 
intake.  A blood pressure reading of 136/98 was recorded.  In 
June 1998, his blood pressure measured in the left arm was 
130/98 and in the right arm it was 138/95.  Later that month, 
his blood pressure measured in the left arm was 140/82 and in 
the right arm it was 144/82.  

In a November 1998 letter, the veteran indicated that he had 
undergone a total thyroidectomy at Kaiser in April 1998.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); see also Biggins v. Derwinski, 1  Vet. App. 474, 
477-78 (1991) (discussing provisions of section 101(24)).

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5  Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed.Reg. 45,712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.  

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain chronic diseases, (including 
hypertension), become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).  

For definitional purposes the Board observes that a blood 
pressure reading is considered to be above normal when the 
systolic reading is 140 millimeters (mm.) of mercury (Hg) or 
greater or the diastolic reading is 90 mm. Hg or greater, 
usually designated as 140/90.  Hypertension means 
persistently high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  
Hypertension is considered to be 10 percent disabling under 
the Rating Schedule when current diastolic blood pressure 
readings are predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998), and as modified by 62 Fed. Reg. 
65,215-22 (Dec. 11, 1997).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The U.S. Court of 
Appeals for Veterans Claims (formerly U.S. Court of Veterans 
Appeals) (Court) has also held that where a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice-connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7  Vet. App. 439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran who served during a period of war in the active 
military, naval, or air service will be presumed to have been 
in sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111, 
1137 (West 1991); 38 C.F.R. § 3.304 (1998).  

In a recent case, the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable."  
Vanerson v. West, No. 97-1582 (U.S. Vet. App. March 18, 1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).  

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4  Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1  Vet. App. 292 
(1991).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
see also 38 C.F.R. § 3.307(b)(2).  In this case, the veteran 
has not alleged and the record does not indicate that any of 
his claimed disabilities were incurred in or aggravated by 
combat.  Thus, these provisions are inapplicable in the 
instant case.

The general standard of proof to be applied in decisions on 
claims for veterans' benefits is set forth in 38 U.S.C.A. § 
5107(b).  Under that provision, a veteran is entitled to the 
"benefit of doubt" when there is an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence must be against the claim for VA benefits to be 
denied.  When a veteran seeks benefits and the evidence is in 
relative equipoise, the law requires that he or she prevail.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

At the outset, the Board notes that this matter was remanded 
by the Board in May 1996 for additional development of the 
evidence.  A review of the record indicates that the 
development requested by the Board in its May 1996 remand has 
been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders and imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand).  

Specifically, the RO contacted the veteran by June 1996 
letter and asked him to identify additional treatment records 
which were pertinent to his claims.  The record shows that 
the RO contacted all medical care providers identified by the 
veteran and obtained copies of pertinent treatment records.  
In addition, the RO verified the veteran's periods of active 
military service, and secured additional service medical 
records pertaining to the veteran.  In view of the foregoing, 
the Board finds that the RO complied with the Board's remand 
directives. 

Service connection for residuals of a thyroidectomy

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran with respect to this issue and 
has determined that the claim of service connection for 
residuals of a thyroidectomy is well-grounded under 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance. 

In this case, there is no military entrance examination of 
record corresponding to the veteran's period of active 
service.  Moreover, the preservice medical records are 
entirely negative for complaints or findings of a thyroid 
disorder.  When the veteran was examined March 1986, and 
February and April 1990, his neck, throat, and endocrine 
system were found to be normal and he denied previous thyroid 
trouble.  In view of the foregoing, the Board concedes that a 
presumption of a sound condition at service entrance 
initially attaches in this case.  See Crowe v. Brown, 7  Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304. 

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
thyroid condition existed prior to service.  The Court has 
described this burden as "a formidable one," Kinnaman v. 
Principi, 4  Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App at 245-6.

In this case, as set forth above, the pre-service record is 
entirely negative for treatment for, symptoms of, or 
diagnoses of a thyroid disorder.  In fact, it is undisputed 
that this condition was first discovered incidentally on an 
in-service MRI examination.  A September 1992 Medical Board 
report sets the date of onset of the veteran's thyroid nodule 
as 3 August 1992 and notes that it did not preexist service.  
At his March 1996 hearing, the veteran testified that prior 
to that time, he had been completely asymptomatic and had 
been unaware of any thyroid problem.  

The only evidence of record which indicates that the 
veteran's thyroid condition existed prior to service is the 
November 1995 medical opinion from the VA oncologist to the 
effect that it is "very likely" that the veteran's 
carcinoma had its onset prior to entering active duty in 
April 1992.  The Board notes that the oncologist reached this 
decision after reviewing the veteran's claims folder and 
consulting several medical treatises.  As such, the Board 
finds his opinion to be highly probative and compelling.  
However, as set forth above, the Court has emphasized that 
VA's burden of proof for rebutting the presumption of 
soundness requires more than compelling evidence; rather the 
evidence must be clear and unmistakable, i.e. undebatable.  

In that regard, the Board notes that the Court has also held 
that a physician's statement as to probability that a 
condition preexisted service is not, in and of itself, clear 
and unmistakable evidence.  A history of a disorder, or the 
probability that a disorder existed prior to service, with no 
previous treatment or diagnosis with respect to the 
condition, does not clearly and unmistakably establish that 
the disease existed prior to service.  Kinnaman, 4  Vet. App. 
at 27.

Consequently, the Board finds that service connection is 
warranted for residuals of a thyroidectomy.  In the absence 
of clear and unmistakable evidence to the contrary, the 
veteran's thyroid must be presumed to have been sound upon 
his entrance into service in April 1992.  In-service medical 
records establish that a thyroid nodule was first discovered 
during active service, requiring a left lobe thyroidectomy.  
Recent treatment records show that the veteran continues to 
receive follow-up treatment for residuals of the in-service 
thyroidectomy.  In view of the foregoing, the veteran 
prevails as regards his claim of service connection for 
residuals of a thyroidectomy.  

Service connection for hypertension

The veteran also contends that service connection for 
hypertension is warranted as he was monitored for elevated 
blood pressure readings during his second period of active 
service.  On careful review of the evidence of record, 
however, the Board must conclude that the veteran's claim of 
service connection for hypertension is not well grounded.  

In this case, the record verifies that the veteran was 
monitored for elevated blood pressure readings during his 
second period of active service.  The service medical records 
from this period contain one diagnosis of hypertension, the 
September 1992 Medical Board report; however, this report 
also indicates that the date of onset of the veteran's 
hypertension was unknown.  (It is observed that elevated 
blood pressure readings were recorded prior to this period of 
service).

The foregoing in-service notation of hypertension 
notwithstanding, the Board notes that the post-service record 
contains no medical evidence of a current diagnosis of 
hypertension, nor is there post-service evidence of 
persistent diastolic blood pressure readings of 100 or more.  
For example, at a March 1993 VA medical examination, the 
diagnosis was prior hypertensive blood pressure readings, 
currently normal.  Likewise, VA outpatient treatment records 
for the period of February 1993 to August 1996 show that the 
veteran was examined on a regular basis; although his blood 
pressure was taken on each occasion, these records are 
absolutely silent for diagnoses of hypertension and none of 
these records shows a diastolic blood pressure reading of 100 
or more.

The Board also notes that private, post-service medical 
records are silent for diagnoses of hypertension.  Records 
from Kaiser Permanente Medical Group for the period of 
January 1993 to January 1997 do show episodes of elevated 
blood pressure readings, but contain no diagnoses of 
hypertension.  In fact, on complete physical examination in 
October 1995, the assessment was history of borderline 
hypertension, normal now.  

As noted previously, the veteran must satisfy three elements 
for his claim to be well grounded.  The first element that 
must be satisfied is competent medical evidence of a current 
disability in the form of a medical diagnosis.  Epps, 126 
F.3d at 1468; see also Degmetich v. Brown, 104 F. 3d 1328, 
1331-33 (1997) (holding that an award of service connection 
requires proof of a current disability at the time of 
application); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (absent "proof of a present disability there can 
be no valid claim.").  As the record does not contain a 
current, post-service diagnosis of hypertension, the 
veteran's claim cannot be found well grounded.  

In reaching its decision, the Board has considered the 
veteran's contentions to the effect that he currently has 
hypertension which was incurred in service or is causally 
related to his service-connected disabilities.  However, as 
the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent and 
are insufficient, in and of themselves, to establish a 
plausible claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board also finds that the veteran has not identified 
available competent medical evidence which would render his 
claim well grounded.  Slater v. Brown, 9 Vet. App. 240, 244 
(1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Under these circumstances, the duty to inform the veteran 
under 38 U.S.C.A. § 5103(a) of the evidence necessary to 
complete his claims has been satisfied.  The veteran may take 
the above discussion as guidance as to how he may present a 
well grounded claim of service connection for hypertension in 
the future.


ORDER

Service connection for the residuals of a thyroidectomy is 
granted.

Service connection for hypertension is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

